       Case 4:20-cv-04186-KAW Document 42 Filed 01/04/21 Page 1 of 7




 1 Jeffrey B. Dubner (DC Bar No. 1013399)
   (admitted pro hac vice)
 2 jdubner@democracyforward.org
   Michael C. Martinez (State Bar No. 275581)
 3
   mmartinez@democracyforward.org
 4 Sean A. Lev (DC Bar No. 449936)
   (admitted pro hac vice)
 5 slev@democracyforward.org
   Democracy Forward Foundation
 6 P.O. Box 34553

 7 Washington, DC 20043
   Telephone: (202) 448-9090
 8 Facsimile: (202) 701-1775

 9 Sarah A. Good (State Bar No. 148742)
   sgood@fbm.com
10 Anthony Schoenberg (State Bar No. 203714)

11 tschoenberg@fbm.com
   Eric D. Monek Anderson (State Bar No. 320934)
12 emonekanderson@fbm.com
   Farella Braun + Martel LLP
13 235 Montgomery Street, 17th Floor
   San Francisco, California 94104
14 Telephone: (415) 954-4400

15 Facsimile: (415) 954-4480

16 Attorneys for Plaintiffs

17                                UNITED STATES DISTRICT COURT

18                               NORTHERN DISTRICT OF CALIFORNIA

19                                      OAKLAND DIVISION

20 NATIONAL COMMUNITY REINVESTMENT                    Case No. 20-cv-04186-KAW
   COALITION; CALIFORNIA
21 REINVESTMENT COALITION,                            PLAINTIFFS’ RESPONSE TO
                                                      DEFENDANTS’ SUPPLEMENTAL BRIEF
22                 Plaintiffs,
23
           v.
24
   BRIAN P. BROOKS, Acting Director, Office of
25 the Comptroller of the Currency, in his official
   capacity; OFFICE OF THE COMPTROLLER
26 OF THE CURRENCY,

27
                   Defendants.
28
     PLAINTIFFS’ RESPONSE TO DEFENDANTS’
     SUPPLEMENTAL BRIEF
     Case No. 20-cv-04186-KAW
        Case 4:20-cv-04186-KAW Document 42 Filed 01/04/21 Page 2 of 7




 1           The new Notice of Proposed Rulemaking (“NPR”), 85 Fed. Reg. 78,258 (Dec. 4, 2020),

 2 issued by the Office of the Comptroller of the Currency (“OCC”) has no bearing on any issues that

 3 the Court must decide in this case. With the exception of potentially mooting a small subpart of

 4 one claim, it would not change any of the flaws identified in Plaintiffs’ Complaint. At most, the

 5 NPR—if finalized—would affect the amount of harm caused by the 2020 Final Rule, but in no

 6 circumstance would it eliminate it altogether. It is thus irrelevant to standing, because even a

 7 “minimal” injury conveys standing. Preminger v. Peake, 552 F.3d 757, 763 (9th Cir. 2008). Nor

 8 does it affect ripeness, because banks right now can get Community Reinvestment Act (“CRA”)

 9 credit for activities for which they could not previously obtain credit, and many banks right now

10 can stop providing data on which Plaintiffs rely. Moreover, as a general matter, the existence of a

11 proposal to amend a final rule does not make a challenge to the operative rule unfit.

12           For these and the other reasons explained below, neither the NPR nor the FAQs undercut

13 Plaintiffs’ standing or the case’s ripeness, and the Court should deny Defendants’ motion.

14      I.      The NPR Has Little If Any Effect on the Issues Before the Court

15           Defendants do not claim that the NPR has any effect on the substance of Plaintiffs’ claims

16 that the Final Rule was arbitrary and capricious, not in accordance with law, and issued without

17 necessary procedures. Nor could they. The vast majority of the flaws identified by Plaintiffs—

18 most importantly, the expansion of qualifying activities, the redefinition of assessment areas and

19 the tolerance of failure in 20 or 50 percent of those areas, the minimization of the services test, the

20 elimination of the right to comment on banks’ CRA performance, and the elimination of public

21 access to significant bank data, see Pls.’ Opp. to Defs.’ Mot. to Dismiss (“Pls. Opp.”), ECF No. 35

22 at 6-9—will be completely unchanged if the NPR is finalized. For the reasons previously stated,

23 those claims are ripe today and Plaintiffs have standing to raise them. See id. at 12-28.

24           Far from changing any of those core flaws in the Final Rule, the NPR’s main proposal is to

25 establish an “approach” for choosing numerical thresholds for certain benchmarks that were

26 omitted from the Final Rule. See 85 Fed. Reg. at 78,258. As they did in their principal briefing,

27 Defendants make much of the fact that Plaintiffs referred to the absence of these benchmarks in

28 five paragraphs of their 176-paragraph Complaint. See, e.g., Defs.’ Supp. Br. in Supp. of Defs.’
     PLAINTIFFS’ RESPONSE TO DEFENDANTS’               1
     SUPPLEMENTAL BRIEF
     Case No. 20-cv-04186-KAW
         Case 4:20-cv-04186-KAW Document 42 Filed 01/04/21 Page 3 of 7




 1 Mot. to Dismiss Pls.’ Compl. (“Defs.’ Supp.”), ECF No. 41 at 2. Defendants’ suggestion that

 2 Plaintiffs’ claims cannot be adjudicated—and a substantial risk of harm to Plaintiffs cannot be

 3 recognized—until the benchmarks have been finalized is belied by Plaintiffs’ actual discussion of

 4 the benchmarks. Plaintiffs’ criticism was that “OCC’s decision to adopt the framework despite its

 5 admitted inability to identify the specific numerical benchmarks, thresholds, and minimums

 6 needed to operationalize it is arbitrary and capricious . . . .” Compl., ECF No. 1, ¶ 125. Plaintiffs

 7 never suggested that choosing appropriate benchmarks might eliminate the harm to Plaintiffs

 8 caused by the many other flaws in the Final Rule; they merely argued that the decision to finalize

 9 the Final Rule without the benchmarks was itself arbitrary and capricious.

10          Thus, the only way that finalizing the benchmarks would affect Plaintiffs’ claims is by

11 arguably mooting this one component of Plaintiffs’ arbitrary and capricious argument.1 The

12 possibility of that one piece of Plaintiffs’ argument falling away does not affect any other issue in

13 the case, and provides no reason to dismiss the entire case as unripe. See, e.g., Wolfson v.

14 Brammer, 616 F.3d 1045, 1066-67 (9th Cir. 2010) (reversing dismissal where one claim was ripe

15 and one was unripe); Bayer v. Neiman Marcus Grp., Inc., 861 F.3d 853, 868-75 (9th Cir. 2017)

16 (reversing dismissal as moot where only three of plaintiff’s four claims were moot).

17          Beyond that, Defendants’ standing argument appears to be based on the false premise that
18 the benchmarks, if set at the right level, could entirely mitigate the risk of harm to Plaintiffs. But

19 wherever the benchmarks are set, banks will still be able to get credit for activities that were not

20 previously eligible for credit, and will still be able to ignore or redefine many of their assessment

21 areas. See Pls.’ Opp. at 6-8. Under the framework established by the OCC, any benchmark will

22 allow banks to reduce their investment in the kinds of community development activities that

23 Plaintiffs and their members need and provide. Wherever the benchmarks are set (a question on

24 which the NPR is entirely silent), banks could meet those benchmarks by claiming credit for

25

26   1
     Even that depends on the dubious proposition that subsequent amendments can remove the taint
   of an arbitrary and capricious rulemaking process. Cf. CTS Corp. v. E.P.A., 759 F.3d 52, 64 (D.C.
27 Cir. 2014) (holding that whether rule is arbitrary and capricious is evaluated on record before the

28 agency at the time of its decision, not subsequent developments). In any event, the Court need not
   resolve that issue at this time.
   PLAINTIFFS’ RESPONSE TO DEFENDANTS’                2
     SUPPLEMENTAL BRIEF
     Case No. 20-cv-04186-KAW
         Case 4:20-cv-04186-KAW Document 42 Filed 01/04/21 Page 4 of 7




 1 multimillion-dollar deals with only passing benefit to low- and moderate-income communities;

 2 wherever they are set, banks will still be free to ignore 20 or even 50 percent of their assessment

 3 areas. And fatally for Defendants’ argument, the change to the definition of qualifying activities is

 4 immediately effective. See Defs.’ Supp. at 3 (acknowledging that “examiners will apply the Final

 5 Rule” to evaluate community development activities); see also Pls.’ Opp. at 27. Thus, regardless

 6 of the benchmarks ultimately set, the rules challenged here provide incentives for banks right now

 7 to forgo the grants and loans on which Plaintiffs rely in favor of larger, more lucrative deals with

 8 at best attenuated benefits. This injury establishes standing. See Dep’t of Comm. v. New York, 139

 9 S. Ct. 2551, 2566 (2019) (standing shown where plaintiffs allege “that third parties will react in

10 predictable ways” that harm plaintiffs); Pls.’ Opp. at 17-18.

11          Moreover, even if the selection of a benchmark could reduce the magnitude of the harm to

12 Plaintiffs, their members, and their members’ communities, it would not entirely eliminate it. At

13 best, Defendants could argue that the choice of a benchmark might affect the amount of harm.

14 That is irrelevant to standing, where even “an identifiable trifle is sufficient.” Preminger, 552 F.3d

15 at 763 (internal quotation omitted). “The injury may be minimal,” id., and there is no plausible

16 argument that the NPR, if finalized, would reduce the substantial risk of harm to Plaintiffs to zero.

17          For a similar reason, the NPR’s proposal that banks whose performance “precipitously

18 decreases by 10 percent” will “risk having their assigned ratings adversely impacted,” 85 Fed.

19 Reg. at 78,262, would have no bearing on Plaintiffs’ standing. It would do nothing whatsoever to

20 protect against decreases as high as 9.99 percent—which could be tens or even hundreds of

21 millions of dollars, depending on the size of the bank. Nor would it protect against sustained

22 (rather than “precipitous”) declines that exceed 10 percent. In either case, the harm would be well

23 beyond the “minimal” threshold necessary for standing. Preminger, 552 F.3d at 763.2

24
     2
25   It is also unclear when a decline would be measured and against what. The proposal in the NPR
   is ambiguous and could be read to measure declines against performance as of the benchmarks’
26 issuance or the first evaluation. See 85 Fed. Reg. at 78,262, 78,266-67. Defendants’ brief suggests
   the latter interpretation. See Defs.’ Supp. at 5 (referring to a decline “following implementation of
27
   the General Performance Standards” and stating that the General Performance Standards will be
28 implemented “in 2023” (emphasis added)). If this is the correct interpretation, the proposal would
     PLAINTIFFS’ RESPONSE TO DEFENDANTS’               3
     SUPPLEMENTAL BRIEF
     Case No. 20-cv-04186-KAW
        Case 4:20-cv-04186-KAW Document 42 Filed 01/04/21 Page 5 of 7




 1            In any event, the NPR is just a proposed rule. The existence of a proposal to amend an

 2 existing, effective rule typically does not render that rule unfit for review. See, e.g., Chamber of

 3 Com. v. U.S. Dep’t of Labor, 885 F.3d 360 (5th Cir. 2018) (vacating rule even though agency had

 4 already stayed the rule and invited comment on replacing it). It is speculative to suggest that a rule

 5 that Defendants may never finalize will change the effect of a rule that is already on the books—

 6 especially when the proposed rule does not even contemplate amending the vast bulk of the

 7 provisions that are alleged to be unlawful and harmful. Moreover, allowing agencies to evade

 8 review merely by proposing to amend one provision in a final rule would provide the federal

 9 government with a tool to forestall judicial review in virtually every case.

10      II.      The FAQs Do Not Affect Any Issues Before the Court

11            Defendants also discuss a set of FAQs that the OCC posted online in November, which

12 they had not previously asserted had any relevance to this case, and which are not encompassed by

13 the Court’s supplemental briefing order. As a preliminary matter, it is questionable whether the

14 FAQs can have any bearing on Defendants’ motion to dismiss, for three independent reasons.

15 First, they postdate the Final Rule, and arbitrary and capricious regulations cannot be saved by

16 subsequent agency statements. See CTS Corp., 759 F.3d at 64. Second, they postdate the

17 Complaint, and “standing turns on the facts as they existed at the time the plaintiff filed the

18 complaint.” Skaff v. Meridien N. Am. Beverly Hills, LLC, 506 F.3d 832, 838 (9th Cir. 2007)

19 (citation omitted). Third, they are not binding on the agency and could be changed at any time.

20            But even assuming the FAQs are relevant and properly before the Court, they do not

21 support Defendants’ argument. First, the FAQs show that OCC examiners are already (as of

22 October 1, 2020) considering activities for which banks could not receive credit under the prior

23 rule, including the expanded range of qualifying activities and loans “not otherwise considered

24 under the [pre-Final Rule] lending test.” OCC Bulletin 2020-99, CRA: Key Provisions of the June

25 2020 CRA Rule and Frequently Asked Questions (“FAQs”) (Nov. 9, 2020) at FAQ 2 & 3,

26 https://www.occ.gov/news-issuances/bulletins/2020/bulletin-2020-99.html; see Defs.’ Supp. at 3.

27

28 do nothing to deter declines when banks are first examined under the new standards, and could
   even incentivize them, as that would set a lower baseline against which to measure future declines.
   PLAINTIFFS’ RESPONSE TO DEFENDANTS’               4
     SUPPLEMENTAL BRIEF
     Case No. 20-cv-04186-KAW
        Case 4:20-cv-04186-KAW Document 42 Filed 01/04/21 Page 6 of 7




 1 The expansion of qualifying activities is a significant driver of the harm to Plaintiffs and their

 2 members. See Pls.’ Opp. at 6-7, 13-16. Defendants admit, as they must, that even under the FAQs

 3 those changes have already taken effect, making the risk of harm not just imminent but ongoing.

 4             Second, Defendants assert that “GPS banks” (i.e., banks subject to the new general

 5 performance standards) will continue to report small business loan and small farm loan data under

 6 the prior regulation until 2023. Defs.’ Supp. at 3-4 (citing FAQ 22). They fail to mention,

 7 however, that the FAQ explicitly says that banks formerly designated “large” that have assets of

 8 up to $2.5 billion “will not be required to collect or report data under the 1995 rule for calendar

 9 years 2021 forward.” FAQ 22 (emphasis added). Thus, far from preventing ripeness, the FAQs

10 confirm that the loss of essential data began on January 1, 2021, providing standing right now.

11             Even if Defendants were correct that none of the changes that harm Plaintiffs kick in until

12 2023, that would not make Plaintiffs’ claims unripe or their standing any less concrete and

13 particularized. A final rule is typically ripe for review upon issuance, which does not change just

14 because regulated parties will come into compliance over a span of years. See Pls.’ Opp. at 16-17.

15      III.      Defendants’ New Case Law Does Not Support Their Arguments

16             Finally, Defendants’ new cases on ripeness and standing are no more availing than those

17 they located during principal briefing. Winebarger v. Pennsylvania Higher Education Assistance

18 Agency involved allegations that by plaintiffs’ own admission could not cause them harm for five

19 years or more. 411 F. Supp. 3d 1070, 1087 (C.D. Cal. 2019). Here, the substantial risk of harm has

20 already begun and will only increase as the date of mandatory compliance approaches. See Pls.’

21 Opp. at 16-17, 27-28. And Habeas Corpus Resource Center v. U.S. Department of Justice

22 involved allegations that death penalty regulations would affect plaintiffs’ ability to counsel future

23 clients only if the Attorney General took future action to certify state capital-counsel policies. 816

24 F.3d 1241, 1249-50 (9th Cir. 2016). No further action by Defendants is necessary for the harm to

25 Plaintiffs, their members, and their members’ communities to materialize.

26      IV.       Conclusion

27             For the foregoing reasons and those in Plaintiffs’ Opposition to Defendants’ Motion to

28 Dismiss, the Court should deny Defendants’ motion.
     PLAINTIFFS’ RESPONSE TO DEFENDANTS’                 5
     SUPPLEMENTAL BRIEF
     Case No. 20-cv-04186-KAW
       Case 4:20-cv-04186-KAW Document 42 Filed 01/04/21 Page 7 of 7




 1 Dated: January 4, 2021                   /s/ Jeffrey B. Dubner
                                           Jeffrey B. Dubner (DC Bar No. 1013399)
 2                                         (admitted pro hac vice)
                                           jdubner@democracyforward.org
 3
                                           Michael C. Martinez (State Bar No. 275581)
 4                                         mmartinez@democracyforward.org
                                           Sean A. Lev (DC Bar No. 449936)
 5                                         (admitted pro hac vice)
                                           slev@democracyforward.org
 6                                         Democracy Forward Foundation
 7                                         P.O. Box 34553
                                           Washington, DC 20043
 8                                         Telephone: (202) 448-9090
                                           Facsimile: (202) 701-1775
 9
                                           Sarah A. Good (State Bar No. 148742)
10                                         sgood@fbm.com
11                                         Anthony Schoenberg (State Bar No. 203714)
                                           tschoenberg@fbm.com
12                                         Eric D. Monek Anderson (State Bar No. 320934)
                                           emonekanderson@fbm.com
13                                         Farella Braun + Martel LLP
                                           235 Montgomery Street, 17th Floor
14                                         San Francisco, California 94104
15                                         Telephone: (415) 954-4400
                                           Facsimile: (415) 954-4480
16
                                           Counsel for Plaintiffs
17

18

19

20

21

22

23

24

25

26

27

28
     PLAINTIFFS’ RESPONSE TO DEFENDANTS’       6
     SUPPLEMENTAL BRIEF
     Case No. 20-cv-04186-KAW
